DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-12 and 33-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein said coil having a silicon core extending along a length of the coil and metal extending along both sidewalls of the silicon core, wherein immediately adjacent turns of the coil include a first turn and a second turn, the first turn and the second turn separated by a first metal extending along a first sidewall of the silicon core of the first turn and a second metal extending along a second sidewall of the silicon core of the second turn, the first metal and the second metal separated by a material having a composition that is different from that of the silicon core and different from that of the first metal and the second metal as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 37, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein said coil including a silicon core extending along a length of the coil with metal extending along both sidewalls of the silicon core, wherein immediately adjacent turns of the coil include a first turn and a second turn, the first turn and the second turn separated by a first metal extending along a first sidewall of the silicon core of the first turn and a second metal extending along a second sidewall of the silicon core of the second turn, the first metal and the second metal separated by a material having a composition that is different from that of the silicon core and different from that of the first metal and the second metal as claimed in combination with the remaining limitations of independent claim 37.
Regarding claim 40, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a coil of the miniature inductor disposed on the silicon and oxygen layer of the substrate, the coil shaped as a multiple-turn winding with spacing between adjacent turns, the coil comprising a silicon core with metal extending along sidewalls of the silicon core, each turn of the coil comprising the silicon core with the metal on each side, wherein immediately adjacent turns of the coil include a first turn and a second turn, the first turn and the second turn separated by a first metal extending along a first sidewall of the silicon core of the first turn and a second metal extending along a second sidewall of the silicon core of the second turn, the first metal and the second metal separated by a material having a composition that is different from that of the silicon core and different from that of the first and the second metal as claimed in combination with the remaining limitations of independent claim 40.
Claims 2-12, 33-36 and 38-39 are allowed because each claim is directly or indirectly dependent of independent claims 1, 37 or 40.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837